DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
2.	Claims 1-3, 5-7, 10-11, and 17-19 are currently amended.
3.	Claim 14 is canceled.
4.	Claims 1-13 and 15-20 are pending in the present application.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 12, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastien et al. (U.S. Patent Application Publication No. 2015/0355717 A1), in view of Mount et al. (U.S. Patent Application Publication No. 2016/0379417 A1), and further in view of Burns et al. (U.S. Patent Application Publication No. 2017/0277256 A1).
8.	Regarding Claim 1 (Currently amended), Bastien discloses A method (paragraph [0013] reciting “Embodiments of the disclosure provide a method for interpreting multiple simultaneous user inputs received via a natural user interface, and for disambiguating among gestures received in the user inputs. …”) for presenting a three-dimensional object, wherein the three-dimensional object is presented from different viewing angles based on control commands, (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. …”)
	the method comprising: 
	presenting the object (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. …”)
	While not explicitly disclosed by Bastien, Mount discloses in a manner having a display area, (paragraph [0016] reciting “… Virtual monitor 208c is rendered to appear as if floating in free space--an arrangement that is not easily achieved with conventional monitors.”)	presenting a moving image on the display area, (paragraph [0018] reciting “As one example, a virtual monitor may be playing a video stream of moving or static images. A video stream of moving images may be played at a relatively high frame rate so as to create the illusion of live action. …”) and a user using control commands to present the display area with the moving image presented on the display area, (paragraph [0036] reciting “Once a virtual monitor is rendered and playing a video stream, a user may speak commands such as "pause," "fast forward," "change channel," etc. to control the video stream. As another example, the user may make a stop-sign hand gesture to pause playback, swipe a hand from left to right to fast forward, or twist an outstretched hand to change a channel. As yet another example, a user may speak "split" or make a karate chop gesture to split a single virtual monitor into two virtual monitors that may be moved to different physical space locations.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastian with Mount so that the 3D virtual object being shown can be a virtual display panel that plays movies.  This is a beneficial modification as it adds sophisticated real life objects to a virtual environment for the user to view and manipulate.
and as a viewing angle changes with respect to a surface normal of the display area, at least one of selecting or modifying the moving image to present an altered visual perception based on the viewing angle to provide a visual impression of the moving image on the display area at the changed viewing angle. (paragraph [0056] reciting “In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked. A body-locked augmented-reality object may appear to move along with a perspective of the user as a pose (e.g., 6 degrees of freedom (DOF): x, y, z, yaw, pitch, roll) of the virtual-reality computing system 102 changes. As such, a body-locked, augmented-reality object may appear to occupy the same portion of the near-eye display 1002 and may appear to be at the same distance from the user, even as the user moves in the physical space. On the other hand, a world-locked, augmented-reality object may appear to remain in a fixed location in the physical space, even as the pose of the virtual-reality computing system 1000 changes. When the virtual-reality computing system 1000 visually presents world-locked, augmented-reality objects, such a virtual-reality experience may be referred to as a mixed-reality experience.”  	World-locked virtual objects are well known in the art.  The virtual screen 208c in Mount can be world-locked so that its normal never changes.  As the user moves around the virtual camera also moves with the user relative to the normal of the virtual screen 208c.  Using the teachings of Burns, the world-locked virtual screen 208c will 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastien and Mount with Burns so that the world locked virtual screen 208c remains fixed in place no matter where the virtual camera is moving.  This allows the user to view virtual screen 208c more naturally.  As the user’s angle of view towards the normal of the virtual screen 208c changes so will the content on the virtual screen 208c as the content must appear rotated in order to appear realistic.  Therefore, in order to achieve realistic views, this is a beneficial modification.
9.	Regarding Claim 2 (Currently amended), Mount further discloses The method as claimed in claim 1, wherein the display area is presented in an invariable spatial arrangement in relation to the three-dimensional object. (paragraph [0022] reciting “As another example, a virtual monitor may include a rectangular or nonrectangular screen. Furthermore, the screen may be planar or non-planar. In some embodiments, the screen of a virtual monitor may be shaped to match the planar or non-planar shape of a real world object in a physical space (e.g., virtual monitor 208a and virtual monitor 208b) or to match the planar or non-planar shape of another virtual object. …”  Virtual monitor 208c can be modified by virtual monitor 208a so that it too contains the frame of a physical monitor in a virtual version.  This means the display itself will be in an invariable spatial arrangement in relation to the entire 208 virtual monitor frame.  	
This is an obvious modification as it allows for the monitor that is floating around as 208c to look more realistic.)
The method as claimed in claim 1, further comprising presenting the display area as part of a surface of the three-dimensional object. (paragraph [0021] reciting “Both frameless and framed virtual monitors may be rendered without any depth. For example, when viewed from an angle, a depthless virtual monitor will not appear to have any structure behind the surface of the screen (e.g., virtual monitor 208c). Furthermore, both frameless and framed virtual monitors may be rendered with a depth, such that when viewed from an angle the virtual monitor will appear to occupy space behind the surface of the screen (virtual monitor 208b).”  	The framed virtual monitor has space and the display area is part of a 3D object.)
11.	Regarding Claim 12 (Previously presented), Bastien further discloses The method as claimed in claim 1, further comprising presenting the three-dimensional object (paragraph [0016] reciting “… The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”) on a two-dimensional display unit. (paragraph [0019] reciting “… As an example, the monitor 104 may be used to visually present media content received by the computing device 108 from websites connected to the computing device 108 through a network 306 (e.g., the Internet). …”)
12.	Regarding Claim 13 (Previously presented), Mount further discloses The method as claimed in claim 1, wherein the three-dimensional object -4-comprises a display unit. (paragraph [0017] reciting “Virtual monitor 208a, virtual monitor 208b, and virtual monitor 208c are provided as nonlimiting examples. A virtual monitor may be rendered to have virtually any appearance without departing from the scope of this disclosure.”  	The virtual monitor 208c can have a framed to have a 3D appearance and the display screen is a display unit within the virtual 3D monitor.)
14.	Regarding Claim 15 (Previously presented), Bastien further discloses The method as claimed in claim 1, further comprising effecting a rotation of the presented object based on control commands. (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”)
15.	Regarding Claim 18 (Currently amended), Bastien further discloses A digital storage medium comprising electronically readable control signals fixed in a tangible medium configured to interact with a programmable computer system to carry out the method as claimed in claim 1. (paragraph [0063] reciting “Exemplary computer readable media include flash memory drives, digital versatile discs (DVDs), compact discs (CDs), floppy disks, and tape cassettes. By way of example and not information such as computer readable instructions, data structures, program modules and other data. Computer storage media are tangible and mutually exclusive to communication media. Computer storage media exclude propagated data signals. Further, for the purposes of this disclosure, computer storage media are not signal per se. In some embodiments, computer storage media are implemented in hardware. Exemplary computer storage media include hard disks, flash drives, and other solid-state memories. In contrast, communication media typically embody computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and include any information delivery media.”)
16.	Regarding Claim 17 (Currently amended), Bastien discloses A computer program product for presenting a three-dimensional object, comprising a program code, stored on a tangible machine-readable carrier, (paragraph [0063] reciting “… Further, for the purposes of this disclosure, computer storage media are not signal per se. In some embodiments, computer storage media are implemented in hardware. Exemplary computer storage media include hard disks, flash drives, and other solid-state memories. In contrast, communication media typically embody computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and include any information delivery media.”) adapted to configure a display for performing a method (paragraph [0013] reciting “Embodiments of the disclosure provide a method for interpreting multiple simultaneous user inputs received via a natural user interface, and for disambiguating among gestures received in the user inputs. …”)  having the method steps of -5-presenting the three-dimensional object from different viewing angles based on control commands, (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. …”) 	presenting the object (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. …”) 
	from different viewing angles, (paragraph [0016] reciting “… The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”)
	While not explicitly disclosed by Bastien, Mount discloses in a manner having at least one display area, (paragraph [0016] reciting “… Virtual monitor 208c is rendered to appear as if floating in free space--an arrangement that is not easily achieved with using the control commands for presenting the display area with a moving image presented on the display area (paragraph [0036] reciting “Once a virtual monitor is rendered and playing a video stream, a user may speak commands such as "pause," "fast forward," "change channel," etc. to control the video stream. As another example, the user may make a stop-sign hand gesture to pause playback, swipe a hand from left to right to fast forward, or twist an outstretched hand to change a channel. As yet another example, a user may speak "split" or make a karate chop gesture to split a single virtual monitor into two virtual monitors that may be moved to different physical space locations.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastian with Mount so that the 3D virtual object being shown can be a virtual display panel that plays movies.  This is a beneficial modification as it adds sophisticated real life objects to a virtual environment for the user to view and manipulate.
	While not disclosed by the combination of Bastien and Mount, Burns discloses and as a viewing angle changes with respect to a surface normal of the display area, at least one of selecting or modifying the moving image to present an altered visual perception based on the viewing angle to provide a visual impression of the moving image on the display area at the changed viewing angle. (paragraph [0056] reciting “In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked. A body-locked augmented-reality object may appear to move along with a perspective of the user as a pose (e.g., 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastien and Mount with Burns so that the world locked virtual screen 208c remains fixed in place no matter where the virtual camera is moving.  This allows the user to view virtual screen 208c more naturally.  As the user’s angle of view towards the normal of the virtual screen 208c changes so will the content on the virtual screen 208c as the content must appear rotated in order to appear realistic.  Therefore, in order to achieve realistic views, this is a beneficial modification.

17.	Regarding Claim 19 (Currently amended), Bastien discloses A computer system comprising: at least one computing unit, (paragraph [0027] reciting “The computing device 108 has at least one processor 310 and a memory area 312. The processor 310 may include any quantity of processing units, and may be programmed to execute computer-executable instructions for implementing aspects of the disclosure. …”) a screen, (paragraph [0017] reciting “Aspects of the disclosure further enable the user 102 to move the cursor 112 on the monitor 104 in any direction using gestures, …”) and a digital storage medium, (paragraph [0027] reciting “The computing device 108 has at least one processor 310 and a memory area 312. The processor 310 may include any quantity of processing units, and may be programmed to execute computer-executable instructions for implementing aspects of the disclosure. …”) which are configured to interact with a program stored on the storage medium that is executable by the computing unit, (paragraph [0027] reciting “The computing device 108 has at least one processor 310 and a memory area 312. The processor 310 may include any quantity of processing units, and may be programmed to execute computer-executable instructions for implementing aspects of the disclosure. …”)  and the computing unit is configured to send image signals to the screen, (paragraph [0027] reciting “The computing device 108 has at least one processor 310 and a memory area 312. The processor 310 may include any quantity of processing units, and may be programmed to execute computer-executable instructions for implementing aspects of the disclosure. …”) wherein the storage medium stores a program for performing the method steps of 
	presenting the three-dimensional object on the screen (paragraph [0016] reciting “Additionally, embodiments of the disclosure provide a man-machine interface that enables manipulation of a virtual three dimensional (3D) object displayed on the monitor 104 as if the object is being held in the hands and moved in 3D space including rotation about any of the three axes X, Y, and Z. …”) from different viewing angles (paragraph [0016] reciting “… The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”) based on control commands by the computing unit, (paragraph [0016] reciting “… The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”) on the screen from different viewing angles based on the control commands by the computing unit,  (paragraph [0016] reciting “… The virtual 3D object may be transitioned from one axis to another during rotation as would be done by the user 102 naturally as when the object is held in their hand, without any need to provide a gesture to the system that indicates disengagement from one rail and moving to another rail. For example, aspects of the disclosure may lock to various axis-angle pairs (e.g., quaternions) to smooth the rotation of the object.”)
presenting the object in a manner having at least one display area, (paragraph [0016] reciting “… Virtual monitor 208c is rendered to appear as if floating in free space--an arrangement that is not easily achieved with conventional monitors.”) and presenting the display area with a moving image presented on the display area (paragraph [0018] reciting “As one example, a virtual monitor may be playing a video stream of moving or static images. A video stream of moving images may be played at a relatively high frame rate so as to create the illusion of live action. …”) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastian with Mount so that the 3D virtual object being shown can be a virtual display panel that plays movies.  This is a beneficial modification as it adds sophisticated real life objects to a virtual environment for the user to view and manipulate.
	While not disclosed by the combination of Bastien and Mount, Burns discloses and as a viewing angle changes with respect to a surface normal of the display area, at least one of selecting or modifying the moving image to present an altered visual perception based on the viewing angle to provide a visual impression of the moving image on the display area at the changed viewing angle. (paragraph [0056] reciting “In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked. A body-locked augmented-reality object may appear to move along with a perspective of the user as a pose (e.g., 6 degrees of freedom (DOF): x, y, z, yaw, pitch, roll) of the virtual-reality computing 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastien and Mount with Burns so that the world locked virtual screen 208c remains fixed in place no matter where the virtual camera is moving.  This allows the user to view virtual screen 208c more naturally.  As the user’s angle of view towards the normal of the virtual screen 208c changes so will the content on the virtual screen 208c as the content must appear rotated in order to appear realistic.  Therefore, in order to achieve realistic views, this is a beneficial modification.

s 4-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastien, in view of Mount, in view of Burns, and further in view of Panda et al. (U.S. Patent Application Publication No. 2019/0230409 A1).
19.	Regarding Claim 4 (Previously presented), while the combination of Bastien, Mount, and Burns does not explicitly disclose, Panda discloses The method as claimed in claim 1, further comprising generating a polygonal -2-n6249182-1Applicant: Zimmermann Holding-AGetwork for presenting the three-dimensional object, in order to approximately describe contours of the three-dimensional object. (paragraph [0022] reciting “With reference now to FIG. 2A, a second exemplary virtual environment 200 is depicted. Within the environment, multiple virtual screens 201 . . . 205 are rendered. For example, each of screens 201 . . . 205 can contain an ad, a replay loop, an alternative camera angle, or even un unrelated video stream such as from another game. In FIG. 2B, each video region is depicted without the surrounding virtual environment for clarity.”  The virtual screens 201 … 205 together correspond to a polygonal network for presenting the 3D display object which is all the screen together.  The display polygons together show a contour of the 3D object.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastien, Mount, and Burns with Panda so that the display panel can be of multiple panels forming multiple streaming panels.  This is a beneficial modification as multiple videos can be streamed with in the virtual environment of Bastien for the user to view.
20.	Regarding Claim 5 (Currently amended), Panda further discloses The method as claimed in claim 4, further comprising assigning a subset containing n polygons Pi (i=1,...,n) from polygons of a polygonal network to the display area, (paragraph [0022] reciting “With reference now to FIG. 2A, a second exemplary virtual environment 200 is depicted. Within the environment, multiple virtual screens 201 . . . 205 are rendered. For example, each of screens 201 . . . 205 can contain an ad, a replay loop, an alternative camera angle, or even un unrelated video stream such as from another game. In FIG. 2B, each video region is depicted without the surrounding virtual environment for clarity.”  	The display panels together is the subset of polygons from the polygonal network.  The frame from Mount corresponds to the other polygons not in the subset of network polygons.)	dividing the moving image into n moving image elements Ti (i=1,...,n), (paragraph [0022] reciting “With reference now to FIG. 2A, a second exemplary virtual environment 200 is depicted. Within the environment, multiple virtual screens 201 . . . 205 are rendered. For example, each of screens 201 . . . 205 can contain an ad, a replay loop, an alternative camera angle, or even un unrelated video stream such as from another game. In FIG. 2B, each video region is depicted without the surrounding virtual environment for clarity.”  
	The moving images shown on each polygon of virtual monitors corresponds to the n moving image elements of Ti.)	and presenting the moving image element Ti (i=1,...,n) on a polygon Pi in each case, wherein the polygons Pi completely cover the display area.  (paragraph [0022] reciting “With reference now to FIG. 2A, a second exemplary virtual environment 200 is depicted. Within the environment, multiple virtual screens 201 
21.	Regarding Claim 6 (Currently amended), Panda further discloses The method as claimed in claim 5, further comprising choosing the polygons Pi such that a circumferential edge of marginal polygons corresponds to a circumferential edge of the display area. (see FIG. 2 wherein virtual screens 202, 203, 204, and 205 are marginal polygons to the edge of the display area surrounding screen 201.)22.	Regarding Claim 7 (Currently amended), Mount further discloses The method as claimed in claim 6, further comprising assigning a texture to the remaining polygons not assigned to the display area. (paragraph [0020] reciting “As another example, aa virtual monitor may be frameless (e.g., virtual monitor 208c) or framed (e.g., virtual monitor 208a and virtual monitor 208b). A frameless virtual monitor may be rendered with an edge-to-edge screen portion that can play a video stream without any other structure rendered around the screen portion. In contrast, a framed virtual monitor may be rendered to include a frame around the screen. Such a frame may be rendered so as to resemble the appearance of a conventional television frame, computer display frame, movie screen frame, or the like.”  	The frame is at least one polygon that comprises texture not assigned to the virtual display monitors.)
The method as claimed in claim 7, further comprising taking the textures of the remaining polygons from photographic shots of the three-dimensional object. (paragraph [0020] reciting “As another example, a virtual monitor may be frameless (e.g., virtual monitor 208c) or framed (e.g., virtual monitor 208a and virtual monitor 208b). A frameless virtual monitor may be rendered with an edge-to-edge screen portion that can play a video stream without any other structure rendered around the screen portion. In contrast, a framed virtual monitor may be rendered to include a frame around the screen. Such a frame may be rendered so as to resemble the appearance of a conventional television frame, computer display frame, movie screen frame, or the like.” 	Since the texture of the frame has appearance of conventional television frame, it can be said that the frame is a photographic shots of the frame of an actual television converted into a virtual frame.)
24.	Regarding Claim 20 (Previously presented), while the combination of Bastien, Mount, and Burns does not explicitly disclose, Panda discloses The method as claimed in claim 1, wherein the method is for presenting three-dimensional objects in virtual sales portals. (paragraph [0017] reciting “This approach enables a wide range of functionality in an interactive environment. In a VR scene, a user may preview other camera angles before jumping to them by viewing a nested thumbnail preview of a video. In addition, video of multiple events may be viewed concurrently. For example, while viewing a tennis tournament within a VR environment, one or more virtual screens may be provided within the scene, each showing live footage from other 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastien and Mount with Panda so that the display panel can be of multiple panels forming multiple streaming panels.  This is a beneficial modification as multiple videos can be streamed with in the virtual environment of Bastien for the user to view.
25.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bastien, in view of Mount, in view of Burns, and further in view of Bear et al. (U.S. Patent Application Publication No. 2014/0002580 A1).
26.	Regarding Claim 9 (Currently amended), while the combination of Bastien, Mount, and Burns does not explicitly disclose, Bear discloses The method as claimed in claim 1, further comprising providing an audible output. (paragraph [0190] reciting “FIG. 6B illustrates a transitory pivot down interaction state and FIG. 7B illustrates that the virtual camera has moved north. Video mapped to video panes 113, 116 and 119 continue to play. Video pane 113 is displayed larger on visual display 101, while sounds from virtual speakers 114 and 115 are produced louder.”
	Video pane 113 has virtual speakers 114 and 115 which are audible outputs.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastien, Mount, and Burns with Bear so that the virtual display panel has its own virtual speakers attached.  This adds realism to the virtual environment of Bastien and Mount as the speaker blast the sound 
27.	Regarding Claim 10 (Currently amended), Bear further discloses The method as claimed in claim 9, wherein  at least two audio output points are prescribed on the three-dimensional object, (paragraph [0190] reciting “FIG. 6B illustrates a transitory pivot down interaction state and FIG. 7B illustrates that the virtual camera has moved north. Video mapped to video panes 113, 116 and 119 continue to play. Video pane 113 is displayed larger on visual display 101, while sounds from virtual speakers 114 and 115 are produced louder.”)
	and the method further comprises providing the audible output based on a presented viewing angle. (paragraph [0189] reciting “… In other words, sounds to the left of the center of focus of the virtual camera in the VE are produced for a participant as if they're coming from the left; and sounds to the right of the center of focus of the virtual camera in the VE are produced for a participant as if they're coming from the right. Sounds emanating from virtual speakers closer to the virtual camera, such as 114 and 115, are emphasized over sounds emanating from virtual speakers farther from the virtual camera, such as 118 and 120. …”  	Therefore, the angle and distance the virtual camera is from the virtual speakers affects the amount of volume coming from those speakers to mirror real life speakers.)
28.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bastien, in view of Mount, in view of Burns, and further in view of Seung Wook Kim et al. (U.S. Patent Application Publication No. 2018/0081519 A1).
The method as claimed in claim 1, further comprising at least one of starting or stopping reproduction of the moving image by a user input (paragraph [0032] reciting “The virtual reality engine may be configured to control a virtual monitor responsive to commands recognized via the sensor subsystem. As nonlimiting examples, commands recognized via the sensor subsystem may be used to control virtual monitor creation, virtual monitor positioning (e.g., where and how large virtual monitors appear); playback controls (e.g., which content is visually presented, fast forward, rewind, pause, etc.); …”) 
	While not explicitly disclosed by the combination of Bastien and Mount, Kim discloses by selecting the display area using a virtual pointing element. (paragraph [0026] reciting “… For example, the system may include a cursor control device (e.g., mouse) for moving a virtual cursor in the 3D virtual space 102A, selecting portions or areas of text or other content, and so on. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastien, Mount, and Burns with Kim so that the 3D mouse can be used in virtual space to start playback or rewind or stop video playback on the virtual monitor of Mount.  This is an obviously beneficial examples of Mount already discloses input to forward/playback/rewind videos, but this allows the user further means of doing so using a familiar mouse input.
30.	Regarding Claim 16 (Currently amended), while not explicitly disclosed by the combination of Bastien, Mount, and Burns, Kim discloses The method as claimed in claim 15, further comprising reading in the control commands via a user interface comprising one or more elements from the group comprising a keyboard, a computer mouse, or a touch-sensitive surface.  (paragraph [0026] reciting “… For example, the system may include a cursor control device (e.g., mouse) for moving a virtual cursor in the 3D virtual space 102A, selecting portions or areas of text or other content, and so on. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastien, Mount, and Burns with Kim so that the 3D mouse can be used in virtual space to rotate the virtual monitors as disclosed in Mount.  Bastien already discloses using hand gesture to rotate 3D virtual objects but Kim allows for mouse inputs to do so as well as the mouse becomes an input unit through the teachings of Kim.

Response to Arguments
31.	Applicant’s arguments, see Remarks, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burns. .
32.	On page 7-8 of the Remarks, Applicants argue that neither Bastien nor Mount discloses then newly added limitations as a viewing angle changes with respect to a surface normal of the display area, at least one of selecting or modifying the moving image to present an altered visual perception based on the viewing angle to provide a visual impression of the moving image on the display area at the changed viewing angle.  Mount does disclose that virtual screens such as virtual monitors 208a or 208b are fixed to a wall, table, or other surface.  Burns further discloses a world locked virtual object.  Therefore, Bastien and Mount can be modified by Burns so that floating virtual screen 208c can be fixed in place within the augmented virtual reality world.  A world-locked virtual object cannot move even when the virtual camera moves.  Therefore, as the user’s virtual camera is moving, the normal of the world locked virtual screen 208c remains in a fixed position.  Thus the angle between the user’s virtual camera POV and the normal is changed while the virtual screen 208c remains fixed. Thus as the user’s POV changes, the image displayed on the virtual screen 208c changes as well in order to show how it would look from the sides, from the front, from the back, etc.  Thus the content on the virtual screen 208c is displayed differently as the user moves in an angle around the virtual screen 208c that is world locked.  For example, if the user is in front of the monitor the user sees all of the content on a full size virtual screen 208c.  However, if the user is to the side, the virtual screen 208c becomes smaller and the content is smaller as well.  If the user is 90 degrees to the virtual screen 208c, the user may see nothing but a thin side of the virtual screen 208c.  Therefore, the independent claims 1, 17 and 19 remain rejected in view of Bastien and Mount further modified by Burns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/FRANK S CHEN/Primary Examiner, Art Unit 2611